Exhibit 10.1

THIRD AMENDMENT

TO MANAGEMENT AGREEMENT

This Amendment is made as of January 1, 2007 to that certain Management
Agreement made as of December 13, 2004 by and between Franklin Electronic
Publishers, Inc., a Pennsylvania corporation, with principal place of business
at One Franklin Plaza, Burlington, New Jersey 08016-4907 (“Franklin” or “the
Company”) and Centaurus Limited, a Hong Kong company, with principal place of
business at Room 2117 - 2124, Level 21, Tower 1, Metroplaza, 223 Hing Fong Road,
Kwai Fong, N.T., Hong Kong SAR (“Centaurus”), as amended on June 13, 2005 and on
December 13, 2005 (the “Agreement”). The parties wish to extend the Term of the
Agreement on the terms and conditions set forth in this Amendment and therefore
agree as follows:

 

1. Extension of the Term and Management Work: The Term of the Agreement is
hereby extended to run from January 1, 2007 through March 31, 2008 subject to
Franklin’s decision to enter into a full time employment relationship with Baile
on terms acceptable to Franklin and Baile (it being noticed that Franklin may,
from time to time, compensate Baile directly as an employee for his work for
Franklin within the boundaries of the United States of America (“Direct Pay”).
The Management Work to be performed by Baile during the extension of the Term
shall be as directed by Barry Lipsky, President of Franklin.

 

2. Payments: Paragraph 2 of the Agreement is modified as follows: During the
extension of the Term as set forth above, Franklin agrees to pay to Centaurus as
follows: for each one year period during the Term for its acceptable performance
of Management Work Franklin will pay to Centaurus the sum of US$216,000.00 less
any Direct Pay paid to Baile on account of such one year period. For avoidance
of doubt, for any period less than one year in length, such payments shall be
prorated. Further, Franklin may pay to Centaurus, or directly to Baile, any
bonus recommended by Mr. Lipsky to the Stock Option and Compensation Committee
(SOCC) of Franklin’s Board of Directors, subject to their approval or
adjustment, to be due and payable in consideration of the Management Work done
by Baile under Franklin’s Senior Executive Bonus Plan for any year during the
Term.

 

3. General: This Amendment is the entire agreement relating to the matters set
forth herein. Capitalized terms as used herein shall have the same meanings as
used in the Agreement. All provisions of the Agreement not modified or abrogated
hereby shall remain in full force and effect.

IN WITNESS WHEREOF, INTENDING TO BE LEGALLY BOUND HEREBY, the parties hereto
have; executed this Amendment as of the date set forth below.

 

FRANKLIN ELECTRONIC PUBLISHERS, INC. By:   /S/ Barry J. Lipsky   Barry J.
Lipsky, President Date:   January 1, 2007 CENTAURUS LIMITED By:   /S/ Matthew
Baile Its:   Matthew Baile, Managing Director Date:   January 1, 2007